          Case 2:20-cv-01328-WB Document 32 Filed 08/24/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW OKULSKI,                                            CIVIL ACTION
             Plaintiff,

              v.

CARVANA, LLC, PAUL BREAUX, AND                             NO. 20-1328
KATELYN GREGORY,
               Defendants.

                                          ORDER

       AND NOW, this 24th day of August, 2020, upon consideration of Defendants’ Motion to

Dismiss and briefing in support thereof (ECF Nos. 22 & 28) and Plaintiff’s opposition thereto

(ECF No. 27), IT IS HEREBY ORDERED that Defendants’ Motion is GRANTED.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
